       Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 1 of 9



 1
     Tracee Plowell, Senior Litigation Counsel (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
 3   Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
 5   U.S. Department of Justice
     1400 New York Avenue NW
 6   Washington, DC 20005
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
 8 Attorneys for the United States
 9
10                     IN THE UNITED STATES DISTRICT COURT
11                           FOR THE DISTRICT OF ARIZONA
12
13   United States of America,                    Case No. 2:19-CR-448-2
14                        Plaintiff,              UNITED STATES’ MOTION IN
              vs.                                 LIMINE TO ADMIT FOREIGN
15                                                EVIDENCE
     James B. Panther, Jr.,
16   a/k/a “James Suqui” and “James
     Suquilanda,”
17
18                         Defendant.
19
20         Pursuant to the Court’s Scheduling Order entered March 16, 2020, the United States,
21
     by and through undersigned counsel, respectfully moves this Court in limine to admit
22
23 foreign evidence received through a Mutual Legal Assistance Treaty (MLAT) as self-
24 authenticating official records and business records.1
25
26
27
   1
     The government has conferred with defense counsel regarding its intent to file this motion
28 under LRCrim 12.1(a) (incorporating LRCiv 7.2(l)). Defense counsel indicated that he has
   taken the issues raised herein under consideration.
       Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 2 of 9




 1                                        ARGUMENT

 2         On June 11, 2014, the government issued an official request for evidence to the
 3
     Central Authority of Switzerland pursuant to the Treaty on Mutual Assistance in Criminal
 4
     Matters. See Treaty Between the United States of America and the Swiss Confederation
 5
 6   on Mutual Assistance in Criminal Matters, U.S.-Switz., May 25, 1973, 27 U.S.T. 2019 (the
 7   Swiss Treaty). Prior to the government’s MLAT request, the District Attorney’s Office of
 8
     the Canton of Zug, a subdivision of Switzerland, had commenced an independent money
 9
10   laundering investigation into the activities of Swiss citizen Walter Demuth (Demuth), who

11   is identified as Coconspirator 2, or “CC2” in the Indictment, based, in part, on his
12
     involvement in the alleged conspiracy.      See ECF No. 3, ¶ 6.       In response to the
13
14   government’s request for assistance, the Central Authority of Switzerland produced

15   documents from the independent Swiss investigation to the government beginning in or
16
     around 2016. These documents included bank records for the nominee shareholders from
17
     Compagnie Bancaire Helvétique (CBH); and email correspondence and business records
18
19   obtained during the execution of a lawful search warrant of Demuth’s home and businesses
20   on August 13, 2013, nearly a year before the U.S. government requested assistance from
21
     Switzerland pursuant to the MLAT request.
22
23       1. Search Warrant Materials Received               from    Switzerland    Are    Self-
            Authenticating as Official Records
24
           At trial, the government intends to introduce a subset of Demuth’s email
25
26   correspondence and business records that were seized pursuant to the Swiss search warrant.
27   The documents are self-authenticating in accordance with the terms of the Swiss Treaty.
28
                                               -2-
       Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 3 of 9




 1           The Constitution provides that “all Treaties made . . . under the authority of the

 2   United States, shall be the supreme law of the land; and the judges in every state shall be
 3
     bound thereby, anything in the Constitution or laws of any State to the contrary
 4
     notwithstanding.” Const. Art. VI. A treaty, therefore, can have the effect of domestic laws
 5
 6   when “Congress has either enacted implementing statutes or the treaty itself conveys an
 7   intention that it be ‘self-executing’ and is ratified on those terms.” Medellin v. Texas, 552
 8
     U.S. 491, 505 (2008) (quoting Igartua-De La Rosa v. United States, 417 F.3d 145, 150 (1st
 9
10   Cir. 2005)). The Swiss Treaty, the first U.S. treaty on mutual legal assistance, is self-

11   executing and was ratified on those terms. See Swiss Treaty, Art. XXXXI (“The Treaty
12
     shall enter into force 180 days after the date of the exchange of the instruments of
13
14   ratification . . . .”).

15           Under the Swiss Treaty, official records—here, email correspondence and business
16
     records obtained pursuant to the search warrant—are admissible without additional
17
     foundation or authentication. Swiss Treaty, Art. XIX; see United States v. Odeh, 815 F.3d
18
19   968, 981 (4th Cir. 2016) (rejecting argument that Israeli documents received pursuant to
20   an MLAT “are admissible only if there no dispute about the legitimacy of the foreign
21
     government’s actions” where MLAT explicitly provided that no further authentication was
22
23   required). Official records are to be “authenticated by the attestation of an authorized

24   person” bearing a seal of authority, signature, and official position of the authorized person.
25
     Swiss Treaty, Art. XIX ¶ 1. When this attestation is provided, “a copy of any official record
26
27
28
                                                  -3-
         Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 4 of 9




 1   in the requested State, or entry therein, shall be admissible in evidence without any

 2   additional foundation or authentication.” Id. Art. XIX ¶ 2.
 3
            The government has received two attestations2 from Martina Weber (Weber), a
 4
     public prosecutor from the Zug District Attorney’s Office. The first document is an
 5
 6   attestation from Weber stating that the Zug District Attorney’s Office produced these
 7   documents pursuant to its “execution of the request from the United States in the matter of
 8
     Abellan Villena Francisco, pursuant to the treaty on mutual assistance in criminal matters,
 9
10   between the United States of America and the Swiss Confederation.” See Exhibit 1,

11   Attestation from Swiss Authority Executing the Request from the United States for
12
     Documents (the Attestation).3 In accordance with the Swiss Treaty, the Attestation bears
13
14   a stamp from the Zug District Attorney’s Office, Weber’s signature, and her position. In

15   addition, Weber provided a certification, signed under penalty of perjury, that the records
16
     provided to the United States were “confiscated by the Zug Police Department and sent on
17
     to the District Attorney’s Office for safekeeping,” where they were “retained as documents
18
19
20
21
22
     2
       These documents, which were translated to English from the original German, refer to
23   the “District Attorney’s Office” and the “Public Prosecutor’s Office.” Both translations
     refer to the same office. For ease of reference, the government refers to the Swiss
24   prosecuting entity as the “Zug District Attorney’s Office.”
25   3
       The second half of this document, which pertains to attestations of authenticity from an
     authorized custodian of business records, has been intentionally left blank. Because these
26   documents were directly received as official records from the Zug District Attorney’s
     Office, as opposed to a third-party entity that was producing them as business records, the
27   second half of the form is inapplicable to the present case.
28
                                                -4-
         Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 5 of 9




 1   of the District Attorney’s Office within the scope of investigations against Walter

 2   Demuth.” See Exhibit 2, Certification of the Documents (the Certification).
 3
            The Attestation and Certification satisfy the terms of the Swiss Treaty. The
 4
     Attestation explains that the Zug District Attorney’s Office produced these documents
 5
 6   pursuant to the Swiss Treaty, and the Certification details the source and maintenance of
 7   the materials as official records in the custody of the Zug District Attorney’s Office.4 These
 8
     documents render the search warrant materials admissible under the terms of the Swiss
 9
10   Treaty. Alternatively, the Attestation and Certification provide a basis for admitting the

11   documents under the Residual Exception, Federal Rule of Evidence 807, as the Attestation
12
     and Certification provide “sufficient guarantees of trustworthiness” of the materials. Fed.
13
14   R. Evid. 807(a)(1). Because the underlying records were located in Switzerland and

15   therefore outside the subpoena power of the government, these materials are “more
16
     probative . . . than any other evidence that the proponent can obtain through reasonable
17
     efforts.” Id.
18
19        2. CBH Bank Records Are Self-Authenticating Business Records Under the
             Swiss Treaty
20
21          The government will seek to admit bank records that were produced to the

22   government pursuant to the MLAT. These bank records were received from CBH for
23
24
25   4
       The Swiss Treaty also requires that the genuineness of the signature be certified by “an
26   official of the Central Authority of the requested State” or a “diplomatic or consular
     official.” See Swiss Treaty, Art. XIX ¶1 (incorporating the requirements of Article XVIII,
27   ¶ 4). The Swiss Central Authority reviewed the documents prior to sending them to the
     government, and their cover letters accompanying the productions constitute the
28   certification of the genuineness of the Attestation and Certification.
                                                 -5-
         Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 6 of 9




 1   accounts in the names of nominee shareholders and are accompanied by a business record

 2   certification from CBH that they “were made at or near the time of the occurrence of the
 3
     matters set forth therein, by (or from information transmitted by) a person with knowledge
 4
     of those matters; were kept in the course of regularly conducted business activity; were
 5
 6   made by the said business activity as a regular practice; and, if not original records, are
 7   duplicates of original records or extracts of the Bank’s database.” See Exhibit 3 at 2-8,
 8
     Certificates of Authenticity of Business Records from CBH (CBH Certificates). Like
 9
10   official records, business records are self-authenticating under the Swiss Treaty where they

11   are accompanied by a certification and attestation “signed by the official and stat[ing] his
12
     official position” and include “[t]he seal of the authority executing the request.” Swiss
13
14   Treaty, Art. XVIII, ¶ 3. The CBH Certificates are accompanied by an Attestation from

15   Weber satisfying these requirements. The Attestation to the CBH Certificates provides
16
     that these records were produced by the Zug District Attorney’s Office pursuant to the
17
     MLAT request and confirms the authenticity of the signatures on the CBH Certificates as
18
19   belonging to CBH representatives. See CBH Certificates at 1.5
20          In addition to satisfying the terms of the Swiss Treaty, the CBH Certificates also
21
     fulfil the requirements of 18 U.S.C. § 3505, which provides that
22
23   a foreign record of regularly conducted, or a copy of such record, shall not be excluded as
     evidence by the hearsay rule if a foreign certification attests that—
24
25
26
27
     5
       Weber’s attestation accompanying the CBH Certificates is provided in the original
     German. It contains the same language contained in the Attestation, which is provided as
28   an English translation and is included at Exhibit 1.
                                                -6-
         Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 7 of 9




 1            (A) such record was made, at or near the time of the occurrence of the matters set
                  forth, by (or from information transmitted by) a person with knowledge of those
 2                matters;
              (B) such record was kept in the course of a regularly conducted business activity;
 3
              (C) the business activity made such a record as a regular practice; and
 4            (D) if such record if not the original, such record if a duplicate of the original.
 5
     18 U.S.C. § 3505(a)(1).6 Under § 3505, the CBH Certificates “serve[] to authenticate the
 6
     foreign records, and thus ‘dispense[] with the necessity of calling a life witness to establish
 7
 8   authenticity.’” United States v. Hagege, 437 F.3d 943, 956-67 (9th Cir. 2006) (quoting
 9   United States v. Sturman, 951 F.2d 1466, 1489 (6th Cir. 1991)). Thus, under the terms of
10
     the Swiss Treaty and 18 U.S.C. § 3505 alike, the CBH bank records should be admitted as
11
12   self-authenticating business records.

13                                           CONCLUSION
14
              The government respectfully requests that the Court grant the Government’s Motion
15
     by admitting materials received from the Zug District Attorney’s Office pursuant to the
16
17   government’s MLAT request as self-authenticating business records and official records.
18
     Dated:         April 27, 2020
19
20
21
22
23
24
25
26
27   6
       Per 18 U.S.C. § 3505(b), the government provided written notice of its intent to introduce
28   these records. ECF No. 42.
                                                  -7-
     Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 8 of 9




 1                                    Respectfully submitted,

 2                                    ROBERT ZINK
                                      Chief, Fraud Section
 3
 4                              By:   /s/ Michelle Pascucci
                                      Tracee Plowell, Senior Litigation Counsel
 5
                                      Michelle Pascucci, Trial Attorney
 6                                    Fraud Section, Criminal Division
                                      U.S. Department of Justice
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -8-
       Case 2:19-cr-00448-DLR Document 44 Filed 04/27/20 Page 9 of 9




 1                             CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that, on April 27, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to
 3
     counsel of record.
 4
 5
                                           Respectfully submitted,
 6
                                     BY:   /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -9-
